DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20130247336) in view of Anderson (US 6325132).
Regarding claim 1, Chou teaches (figures 6-8) 


a bead chain (21) including a plurality of beads (20) including first (the bead in the cavity of the connector on the top in figure 7) and second beads (the bead in the cavity of the connector on the bottom in figure 7);
a connector (shown in fig. 6) including:
a body member (1) having an outer surface (the whole outer side), a top portion (modified figure 6 below), a bottom portion (modified figure 6), first and second side portions (modified figure 6 below), first and second end portions (modified figure 6 below), a longitudinal axis extending from the first end portion to the second end portion (modified figure 6 below), a transverse axis extending perpendicular to the longitudinal axis (modified figure 6 below), a slot (100 and 102 for the slot) extending from the first end portion to the second end portion and parallel to the longitudinal axis, and an interior cavity (12) arranged and configured to receive the first and second beads of the bead chain (fig. 7); and 
wherein the top portion (modified figure 6 below) includes a first outer shape including a curved first surface (modified figure 6) and the bottom portion and the first and second side portions included a second outer shape different from the first outer shape (convex shape, see figure 6).
Chou does not teach a bearing including a smooth, curved surface, the first curved surface of the top portion being arranged and configured to contact the smooth curved surface of the bearing, the connector rotationally self-orienting about the longitudinal axis so that the top portion of the connector moves over the smooth, curved surface of the bearing to facilitate operation of the bead chain as the connector moves over the bearing, the first outer shape providing less resistance as compared to the second outer shape when passing over the curved surface of the bearing.

It would have been obvious to one of ordinary skill in that art to modify Chou to incorporate the teachings of Anderson by adding a cord tensioning mechanism with a bearing including a smooth, curved surface. This alteration provides the predictable and expected results of the bead chain being supported by and directed around the bearing, and providing tension to the cord.
After the modification above it is inevitably taught that the first curved surface of the top portion is arranged and configured to contact the smooth curved surface of the bearing, and that the connector is [or would be] rotationally self-orienting about the longitudinal axis so that the top portion of the connector moves over the smooth, curved surface of the bearing to facilitate operation of the bead chain as the connector moves over the bearing, as the first outer shape provides less resistance as compared to the second outer shape when passing over the curved surface of the bearing.

    PNG
    media_image1.png
    563
    551
    media_image1.png
    Greyscale


The examiner further notes that this recitation appears to merely be limiting a structure not positively recited, more specifically the architectural covering.
Regarding claim 4, Chou, as modified above with Anderson teaches (figure 6 of Chou) that the curved first surface (the surface in contact with the bearing) of the top portion includes a concave surface (the curved portion is concave, modified figure 6).
Regarding claim 5, Chou, as modified above with Anderson teaches (figure 6 of Chou) that the concave surface includes a curvature that matches a curvature of the curved surface of the bearing (the curved surface is concave, and the bearing surface is convex, thus they match).
Regarding claim 6, Chou, as modified above with Anderson teaches (figure 3 of Chou) that the curved first portion of the top portion (modified fig. 6) includes first and second straight (modified figure 3) surfaces positioned on either side of a concave portion (the straight surfaces are on a side of the concave portion). 

    PNG
    media_image2.png
    348
    279
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    490
    569
    media_image3.png
    Greyscale

Regarding claim 8, Chou, as modified above with Anderson teaches (figures 6 and 7 of Chou) that an inner surface (12a and 13a) of each of the first and second interior cavities includes a curved portion (figure 6 shows the interior surface is curved to match the beads) arranged and configured to contact an outer surface of the first and second beads (figure 7), respectively, so that the outer surface of the first and second beads are arranged and configured to rotate relative to the inner surface of the first and second interior cavities, respectively (this is inherently taught as the beads are not secured to the inner surfaces, making them capable of rotating relative to the interior cavities).

Regarding claim 11, Chou, as modified above with Anderson teaches (figure 3 of Chou) that the second outer shape of the bottom portion of the body member includes an exterior spherical convex shape (figure 3).
Regarding claim 12, Chou, as modified above with Anderson teaches (figure 3 of Chou) that the second outer shape of the first and second side portions of the body member each include an exterior spherical convex shape (figure 3).
Regarding claim 13, Chou, as modified above with Anderson teaches (figure 6 of Chou) that the curved first surface of the top portion includes a concave surface (see figure 6 of Chou) and the second outer shape of the bottom portion and the first and second side portions includes one or more convex surfaces (figure 6 of Chou shows an outer shape of the bottom portion and the first and second side portions being concave shaped).
Regarding claim 14, Chou, as modified above with Anderson inherently teaches that contact of the one or more convex surfaces with the curved surface of the bearing causes the body member of the connector to rotationally self-orient about the longitudinal axis so that the concave surface of the top portion of the body member aligns with the curved surface of the bearing (the curved first surface matches the shape of the bearing, and will naturally want to be flush against the surface of the bearing).
Regarding claim 16, Chou, as modified above with Anderson teaches (figure 8 of Chou) a covering (30) moveable covering movable between an extended position and a retracted position (paragraph 0021 lines 10-14), the bead chain (21) operatively associated with the covering to move the covering between the extended and retracted positions (paragraph 0021 lines 10-14).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20130247336) in view of Anderson (US 6325132) as applied to claim 9 above, and further in view of Martin (EP2889448).
Regarding claim 10, modified Chou is silent concerning the first and second arms are arranged and configured to flex with respect to each other so that the first and second arms deflect when the first and second beads are inserted into the first and second interior cavities.
	Martin teaches (figure 2) a blind ball string connector (60) with two arms (side walls) that for openings slightly smaller than the balls, that deflect when the balls are put in and have some resiliency to hold the balls in place (paragraph 0013, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time to further modify Chou to incorporate the teachings of Martin by having the first and second arms configured to flex with respect to each other so that the first and second arms deflect when the first and second beads are inserted into the first and second interior cavities. This modification provides the predictable and expected result of temporarily securing the balls in place in the connector while in use.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634